DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
CLAIMS ENTERED
The claims under consideration are directed towards SPECIES B, Figs. 9,13, reading on claims 1-6,9. Claims 7-8,10-11 should have the status identifier as WITHDRAWN.
Response to Arguments
The Amendment filed 28APR2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections and specification objections previously set forth in the Non-Final Office Action mailed 28JAN2022.
Applicant's arguments filed 28APR2022 have been fully considered but they are not persuasive. The Applicant appears to be confused with the teachings of MIN. The method of MIN may be read at par. [0115-0119] in reference to Fig. 33. MIN sets up his device, one with a conventional aerator, and one with an intermittent gas sparger device and compares the two. The conventional aerator is operated cyclically at 10 sec on, 10 sec. off, and 10 sec. on again for a total of 30 sec. The intermittent aerator is operated by supplying air continuously at a constant rate to the air box, which intermittently releases a series of bubbles (Figs. 3A-E). Each operating cycle is 14.5 min. of filtration and 0.5 min (30 sec) of backwash plus air scouring. That is, 14.5 min. of filtration only without air and 30 sec. of backwash with air scouring. Each cycle is operated twice at the desired flux rate, before the flux rate is changed and the test is repeated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4,6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 line(s) 2 sets forth the limitation “the conduits”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 line(s) 2 sets forth the limitation “the aeration flow rate”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, as no explanation is given in the remarks, it is unclear what the desired claim scope is. It is unclear whether “the aeration flow rate” on line 3 is intended to be as it is written or whether the intent is to change it to “the frequency at which bursts of bubbles are released”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-2,4-6,9 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by MIN (US 20140076806).
Regarding claim 1, MIN teaches a method of aerating a filter using an aerator device (title, Figs.) including a method of air scouring an immersed membrane (par. [0033]) comprising:
a step of adjusting an aeration parameter frequency at which bursts of bubbles are released from an intermittent gas sparger (par. [0006]; Figs. 1-2 #10) between e.g. a permeation cycle and a backpulse cycle (par. [0119]).
Annotated Fig. 29

    PNG
    media_image1.png
    283
    557
    media_image1.png
    Greyscale

Regarding claim 2, MIN teaches aeration is provided by a gas delivery device (e.g. Fig. 29) comprising,
a) a manifold (annotated Fig. 29) adapted to be connected to a source of a pressurized gas; and,
b) a plurality of channels (par. [0113]), each of the plurality of channels being in fluid communication with the manifold through a distinct associated port, each of the plurality of channels having an open bottom.
Regarding claim 4 MIN teaches:
a) bringing a flow of pressurized gas into a tank (par. [0116]) below the conduits of the intermittent gas sparger (see e.g. Fig. 26; par. [0112]);
b) splitting the flow of pressurized gas into multiple flows of pressurized gas (via a gas inlet portion; see e.g. the embodiment of Fig. 8);
c) directing each of the multiple flows of pressurized to a different lateral position (via cavity portions, Fig. 8 #332; par. [0093]); and,
d) releasing bubbles from the different lateral positions (out of openings Fig. 8 #362; par. [0095]).
Regarding claim 5, MIN teaches the frequency at which bursts of bubbles are released is varied between successive permeation (filtration) cycles (No air during filtering, air during a backwash over two cycles; par. [0119]).
Regarding claim 6, MIN teaches the frequency at which bursts of bubbles are released is increased during a backpulse cycle relative to the aeration flow rate during a preceding permeation cycle (No air during filtering, air during a backwash; par. [0119]).
Regarding claim 9, MIN teaches the burst of bubbles are provided only during a backpulse cycle (No air during filtering, air during a backwash; par. [0119]).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GINZBURG (S 20070039888) discloses process control for an immersed membrane system
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777